department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-130597-05 date august internal_revenue_service number release date index number r ----------------------------- -------------------------------------------------- ----------------- --------------------------- ------------- ---------------------------------------- in re ----------------------------- -------------------------- - legend date ----------------- decedent ---------------- country ---------- spouse -------------- partnership --------------------------------- state ------------- company ------------------------------ cpa firm --------------------------------------- date ---------------------- date ---------------------- dear ------------- this is in response to your letter dated date and subsequent submissions requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_2057 of the internal_revenue_code the facts submitted and representations made are summarized as follows decedent died on date date is prior to date at her death decedent was a united_states citizen and a resident of country decedent’s surviving_spouse spouse was a citizen and resident of country at her death decedent held a plr-130597-05 one-third interest in partnership a state general_partnership and a interest in company a state corporation the other owners of each business were decedent’s brother two sisters and in the case of partnership a_trust for the benefit of one sister under decedent’s will decedent’s interests in partnership and company are to be held for the benefit of spouse in a separate trust governed by the laws of state with spouse and individual a citizen_of_the_united_states acting as trustees the executor of decedent's_estate engaged cpa firm to handle tax matters including the preparation of decedent's form_706 united_states estate and generation-skipping_transfer_tax return cpa firm failed to advise the administrator of decedent's_estate of the applicability of the sec_2057 election decedent's_estate tax_return was filed on date however no deduction under sec_2057 was claimed on the return upon review of decedent's_estate tax_return cpa firm determined that an election should have been made under sec_2057 on date a supplemental estate_tax_return was filed for decedent's_estate making the sec_2057 election and claiming a deduction under sec_2057 with respect to decedent’s interests in partnership and company decedent's_estate requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to make an election under sec_2057 to deduct the value of decedent's qualified family-owned business interests sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent's death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which such interests were owned by the decedent or a member of the decedent's family and there was material_participation within the meaning of sec_2032a by the decedent or a plr-130597-05 member of the decedent's family in the operation of the business to which such interests relate sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply sec_2057 provides that sec_2057 shall not apply to the estates of decedents dying after date under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government therefore an extension of time is granted until days from the date of this letter for making an election under sec_2057 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on whether the transaction satisfies the requirements under sec_2057 and sec_2032a plr-130597-05 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures cc copy for sec_6110 purposes copy of this letter
